     Case 2:19-cr-00152-WFN      ECF No. 64       filed 06/10/20   PageID.128 Page 1 of 15


                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 1 William D. Hyslop
   United States Atto·rney
                                                                      Jun 10, 2020
 2                                                                        SEAN F. MCAVOY, CLERK
   Eastern District of Washington
 3 Ann T. Wick
   Assistant United States Attorney
 4
   Post Office Box 1494
 5 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 6
 7                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WASHINGTON
 8
 9      UNITED STATES OF AMERICA,
10
                                     Plaintiff,         No. 2:19-CR-00152-WFN
11
12                        v.                            Plea Agreement
13
        CHRISTOPHER MICHAEL
14      :tvIBRRILL,
15
                                    Defendant.
16
           Plaintiff, United States of America, by and through William D. Hyslop, United
17
     States Attorney for the Eastern District of Washington, and Ann T. Wick, Assistant
18
     United States Attorney for the Eastern District of Washington, and Defendant,
19
     Christopher Michael Merrill ("Defendant"), and Defendant's counsel, Colin Prince,
20
     agree to the following Plea Agreement:
21
           1.     Guilty Plea and Maximum Statutory Penalties:
22
           Defendant agrees to waive indictment by a grand jury and plead guilty to the
23
     sole count of the Superseding Information filed contemporaneously with this
24
25   Agreement, charging Defendant with Receipt of Child Pornography, in violation of 18

26   U.S.C. § 2252A(a)(2), (b){l). Defendant understands that the charge contained in the

27   Superseding Information is a Class C Felony. Defendant also understands that the

28   potential penalties for this charge are the following: not less than 5 years, nor more

     Plea Agreement - 1
     Case 2:19-cr-00152-WFN        ECF No. 64      filed 06/10/20   PageID.129 Page 2 of 15




 1 than 20, years of imprisonment; a fine not to exceed $250,000; a term of supervised
 2   release of not less than 5 years, up to life; restitution, a special penalty assessment of
 3   $100; and registration as a sex offender. Pursuant to the Justice for Victims of
 4   Trafficking Act of 2015, the Court must impose an additional mandatory special
 5   assessment of $5,000 unless the Court finds Defendant to be indigent.
 6         Defendant understands that a violation of a condition of supervised release
 7   carries an additional penalty of re-imprisonment for all or part of the term of
 8   supervised release without credit for time previously served on post-release
 9   supervision.
10         2.       The Court is Not a Party to the Agreement:
11         The Court is not a party to this Plea Agreement and may accept or reject this
12   Plea Agreement. Sentencing is a matter that is solely within the discretion of the
13   Court. Defendant understands that the Court is under no obligation to accept any
14   recommendations made by the United States and/or by Defendant; that the Court will
15   obtain an independent report and sentencing recommendation from the U.S. Probation
16   Office; and that the Court may, in its discretion, impose any sentence it deems
17   appropriate up to the statutory maximums stated in this Plea Agreement.
18         Defendant acknowledges that no promises of any type have been made to him
19   with respect to the sentence the Court will impose in this matter. Defendant
20   understands that the Court is required to consider the applicable sentencing guideline
21   range, but may depart upward or downward under the appropriate circumstances.
22         3.       Waiver of Constitutional Rights:
23         Defendant understands that by entering this plea of guilty, Defendant is
24   knowingly and voluntarily waiving certain constitutional rights, including:
25                  a.    The right to a jury trial;
26                  b.    The right to see, hear and question the witnesses;
27                  C.    The right to remain silent at trial;
28                  d.    The right to testify at trial; and

     Plea Agreement - 2
     Case 2:19-cr-00152-WFN        ECF No. 64    filed 06/10/20   PageID.130 Page 3 of 15




 1                  e.    The right to compel witnesses to testify.
 2            While Defendant is waiving certain constitutional rights, Defendant understands
 3 Defendant retains the right to be assisted through the sentencing and any direct appeal
 4 of the conviction and sentence by an attorney, who will be appointed at no cost if
 5 Defendant cannot afford to hire an attorney.
 6            4.    Effect on Immigration Status:
 7            Defendant recognizes that pleading guilty may have consequences with respect
 8 to Defendant's immigration status if Defendant is not a citizen of the United States.
 9 Under federal law, a broad range of crimes may be removable offenses, including the
10 offense to which Defendant is pleading guilty. Removal and other immigration
11   consequences are the subject of a separate proceeding, however, and Defendant
12 understands that while deportation and/or removal appears to be a virtual certainty if
13 Defendant is not a citizen of the United States, no one, including Defendant's attorney
14 or the District Court, can predict with absolute certainty the effect of Defendant's
15   conviction on Defendant's immigration status. Defendant nevertheless affirms that
16 Defendant wants to plead guilty regardless of any immigration consequences that
17 Defendant's plea may entail, even if automatic removal from the United States is a
18 virtual certainty if Defendant is not a United States citizen.
19            5.    Elements of the Offense:
20            The United States and Defendant agree that to convict Defendant of Receipt of
21   Child Pornography, in violation of 18 U.S.C. § 2252A(a)(2), (b)(l), the United States
22 would have to prove beyond a reasonable doubt the following elements and material
23   facts:
24            First, between on or about October 18, 2017, and September 19, 2019, in the
25   Eastern District of Washington and elsewhere, Defendant knowingly received a visual
26 depiction of child pornography;
27            Second, Defendant knew the production of such visual depiction involved the
28 use of a minor engaging in sexually explicit conduct;

     Plea Agreement - 3
     Case 2:19-cr-00152-WFN      ECF No. 64    filed 06/10/20   PageID.131 Page 4 of 15




 l          Third, the visual depiction had been mailed or shipped or transported in or
 2   affecting interstate or foreign commerce by any means, including by computer.
 3          6.    Factual Basis and Statement of Facts:
 4          The United States and Defendant stipulate and agree that the following facts are
 5 accurate; that the United States could prove these facts beyond a reasonable doubt at
 6 trial; and these facts constitute an adequate factual basis for Defendant's guilty plea.
 7 This statement of facts does not preclude either party from presenting and arguing, for
 8 sentencing purposes, additional facts which are relevant to the guideline computation
 9   or sentencing, unless otherwise prohibited in this agreement.
10          Between October 18, 2017, and January 4, 2018, an agent with Homeland
11   Security Investigations ("HSI") conducted an undercover peer-to-peer investigation,
12   during which he successfully downloaded 75 child pornography image files and 35
13   partial and complete child pornography video files from Defendant. The internet
14 protocol address being used to share the child pornography files was registered to
15   Defendant's father, at Defendant's Spokane Valley, Washington, residence.
16          On February 2, 2018, HSI agents executed a federal search warrant at
17   Defendant's residence and seized several electronic devices and digital storage media,
18   including the LG and ZTE cellular phones listed in the Superseding Information. HSI
19   agents conducted a forensic analysis of the phones and located 224 images, and 91
20   video files, of child pornography. The images and videos included depictions of
21   prepubescent minors and minors under the age of 12.
22          After being advised of his rights pursuant to Miranda, Defendant admitted to
23   agents that he had intentionally downloaded child pornography and used search terms
24   such as "pre-teen." Defendant admitted to watching and saving child pornography
25   videos. Defendant indicated familiarity with torrent software and described the peer-
26   to-peer file sharing application on his cellphone, which he used to download torrents
27   and files.
28

     Plea Agreement - 4
     Case 2:19-cr-00152-WFN      ECF No. 64     filed 06/10/20   PageID.132 Page 5 of 15




 1         Between January 14, 2019, and September 3, 2019, an agent with the Federal
 2 Bureau of Investigation ("FBI") successfully downloaded over 550 suspected child
 3 pornography files from Defendant. At least two images and two videos were visually
 4 reviewed and confirmed to depict child pornography; the images depicted sadistic,
 5 masochistic, or other violent conduct. As before, the internet protocol address being
 6 used to share the suspect files was registered to Defendant's father, at Defendant's
 7 Spokane residence.
 8         On September 19, 2019, agents again executed a federal search warrant at
 9 Defendant's residence. Agents seized two cell phones and other electronic media. A
10 forensic review of Defendant's LG cellular phone, model LM-Q710, revealed three
11   child pornography video files. Defendant again made post-Miranda warning
12 statements, wherein he admitted to downloading and viewing child pornography on
13   his cell phone and identified the particular application on his phone he used to do so.
14         The child pornography files recovered from Defendant's devices pursuant to
15   both search warrants were submitted to the National Center for Missing and Exploited
16 Children. Within Defendant's collection of child pornography, the National Center
17 for Missing and Exploited Children identified images from 10 documented "Series" of
18 child pornography.
19         7.     The United States Agrees To Dismiss Charges:
20         The United States Attorney's Office for the Eastern District of Washington
21   agrees to dismiss the indictment alleging Distribution and Possession of Child
22 Pornography at sentencing and not to bring any additional charges against the
23   Defendant based upon information in its possession at the time of this Plea Agreement
24 and arising out of Defendant's conduct involving illegal activity charged in the
25   Superseding Information, unless the Defendant breaches this Plea Agreement any time
26 before or after sentencing.
27
28

     Plea Agreement - 5
     Case 2:19-cr-00152-WFN      ECF No. 64     filed 06/10/20   PageID.133 Page 6 of 15




 1         8.     United States Sentencing Guideline Calculations:
 2         Defendant understands that the advisory United States Sentencing Guidelines
 3 (hereinafter "U.S.S.G.") are applicable to this case and that the Court wili determine
 4 Defendant's applicable sentencing guideline range at the time of sentencing.
 5                a.     Base Offense Level:
 6         The United States and Defendant agree that the base offense level for Receipt of
 7 Child Pornography, in violation of 18 U.S.C. § 2252A(a)(2) is 22. See U.S.S.G. §
 8 2G2.2(a)(2).
 9                b.     Specific Offense Characteristics:
10         The United States and Defendant agree that the base offense is increased by two
11   levels because Defendant distributed, received, and possessed material involving
12 prepubescent minors who had not attained the age of 12. See U.S.S.G. § 2G2.2(b)(2).
13         The United States and Defendant agree that the offense level is further
14   increased by an additional four levels because the offense involved material that
15   portrays sadistic or masochistic conduct or other depictions of violence. See U.S.S.G.
16   § 2G2.2(b)(4).
17         Defendant acknowledges that an additional two-level enhancement, pursuant to
18 U.S.S.G. § 2G2.2(b )(3)(F), may apply, and he is aware of United States v. Vallejos,
19   742 F.3d 902,908 (9th Cir. 2014) (holding that "knowing use of a file-sharing
20   program to download child pornography involves not merely the receipt of illicit
21   material, but also the reciprocal distribution of it" and applying sentencing
22   enhancement). Defendant reserves the right to object to said enhancement on factual
23   grounds.
24         The United States and Defendant agree that five more levels are added, because
25   Defendant's offense involved at least 600 images of child pornography. See U.S.S.G.
26   § 2G2.2(b)(7)(D).
27
28

     Plea Agreement - 6
     Case 2:19-cr-00152-WFN        ECF No. 64   filed 06/10/20   PageID.134 Page 7 of 15




 1          Lastly, Defendant acknowledges that the Government will seek an additional
 2 two-level increase, pursuant to U.S.S.G. §2G2.2(b)(6), because of the use of a
 3   computer, though he may oppose that increase.
 4          The parties make no agreement about the applicability of any other specific
 5 offense characteristic adjustments.
 6                c.    Acceptance of Responsibility:
 7          If Defendant pleads guilty and demonstrates a recognition and an affirmative
 8 acceptance of personal responsibility for the criminal conduct; provides complete and
 9 accurate information during the sentencing process; does not commit any obstructive
10   conduct; and accepts this Plea Agreement not later than May 14, 2020, the United
11   States will move for a three (3) level downward adjustment in the offense level for
12 Defendant's timely acceptance of responsibility, pursuant to U.S.S.G. § 3El.l{a) and
13   (b).
14          Defendant and the United States agree that the United States may at its option
15   and upon written notice to Defendant, not recommend a three (3) level downward
16   reduction for acceptance of responsibility if, prior to the imposition of sentence,
17 Defendant is charged or convicted of any criminal offense whatsoever or if Defendant
18 tests positive for any controlled substance.
19                d.    Criminal History:
20          The United States and Defendant understand that Defendant's criminal history
21   computation is tentative and that ultimately Defendant's criminal history category will
22   be determined by the Court after review of the Presentence Investigative Report. The
23   United States and Defendant have made no agreement and make no representations as
24   to the criminal history category, which shall be determined after the Presentence
25   Investigative Report is completed.
26          9.    Incarceration:
27          The United States agrees to recommend a sentence within the advisory
2 8 guideline range, as determined by the district court at sentencing. Because the parties

     .Plea Agreement - 7
     Case 2:19-cr-00152-WFN      ECF No. 64     filed 06/10/20    PageID.135 Page 8 of 15




 1 are expected to present sentencing recommendations before the sentencing court
 2   makes its determination as to whether or not it will adopt the guideline calculations of
 3   the presentence report, it shall not be a breach of this Agreement if the government
 4   recommends prior to such findings by the Court a within-guidelines sentence based on
 5   a different guideline calculation than that which is presented in a presentence report or
 6   ultimately adopted by the sentencing court.
 7         Defendant may recommend any legal sentence.
 8         10.    Supervised Release:
 9         The parties acknowledge a mandatory term of at least five years of supervised
10   release and reserve argument on the appropriate length to be imposed in this case.
11   Nevertheless, the United States and Defendant each agree to recommend that the
12   Court impose a term of supervised release to include the following special conditions,
13   in addition to the standard conditions of supervised release:
14                a.    The United States Probation Officer may conduct, upon reasonable
15                      suspicion, and with or without notice, a search of Defendant's
16                      person, residences, offices, vehicles, belongings, and areas under
17                      Defendant's exclusive or joint control.
18                b.    Defendant shall report to the Probation Office any and all
19                      electronic communications service accounts, as defined in 18
20                      U.S.C. § 2510(15) used for user communications, dissemination
21                      and/or storage of digital media files (i.e. audio, video, images).
22                      This includes, but is not limited to, email accounts, social media
23                      accounts, and cloud storage accounts. Defendant shall provide
24                      each account identifier and password, and shall report the creation
25                      of new accounts, changes in identifiers and/or passwords, transfer,
26                      suspension and/or deletion of any account within 5 days of such
27                      action. Failure to provide accurate account information may be
28                      grounds for revocation. The Probation Office is permitted to

     Plea Agreement - 8
     Case 2:19-cr-00152-WFN        ECF No. 64   filed 06/10/20   PageID.136 Page 9 of 15




 1                      access and search any accounts using Defendant's credentials
 2                      pursuant to this condition only when reasonable suspicion exists
 3                      that Defendant has violated a condition of his supervision and that
 4                      the accounts to be searched contain evidence of this violation.
 5         11.    Criminal Fine:
 6         The United States and Defendant are free to make whatever recommendation
 7   concerning the imposition of a criminal fine that they believe is appropriate.
 8 Defendant acknowledges that payment of restitution to his victims is mandatory, but
 9 reserves the right to contest the amount of restitution to be imposed.
10         12.    Mandatory Special Penalty Assessment:
11         Defendant agrees to pay the $100 mandatory special penalty assessment and,
12   unless found indigent, the additional $5,000 NTA assessment, to the Clerk of Court
13   for the Eastern District of Washington, at or before sentencing, pursuant to 18 U.S.C.
14   § 3013, and shall provide a receipt from the Clerk to the United States before
15   sentencing as proof of this payment.
16         13.    Payments While Incarcerated:
17         If Defendant lacks the financial resources to pay the monetary obligations
18   imposed by the Court, Defendant agrees to earn the money to pay toward these
19   obligations by participating in the Bureau of Prisons' Inmate Financial Responsibility
20   Program.
21         14.    Restitution:
22         The United States and Defendant agree that restitution is required. See 18
23   U.S.C. §§ 2259, 3663A, 3664. Defendant further acknowledges that restitution is
24   mandatory, without regard to his economic situation, to identifiable victims who
25   suffer ongoing injury by virtue of child pornography images depicting them
26   circulating on the Internet indefinitely, in an amount that comports with his relative
27   role in the causal process that underlies their general losses. See Paroline v. United
28   States, 512 U.S. 464 (2014); 18 U.S.C. § 2259.

     Plea Agreement - 9
     Case 2:19-cr-00152-WFN      ECF No. 64     filed 06/10/20   PageID.137 Page 10 of 15




 1         With respect to restitution, the United States and Defendant agree to the
 2   following:
 3                a.     Restitution Amount and Interest
 4         Pursuant to 18 U.S.C. § 2259, the Court shall order restitution for the full
 5 amount of any victims' losses. Defendant hereby stipulates and agrees to an order of
 6   restitution in the amount of $6,000, which is the total of $3,000 payable to each of the
 7 two Series victims requesting restitution in this case.
 8         For purposes of 18 U.S.C. § 2259, "victim," means any individual harmed as a
 9   result of a commission of the crime, including, in the case of a victim who is under 18
10 years of age, the legal guardian of the victim. The United States and Defendant
11   stipulate that "victim," for purposes of determining restitution to be ordered in this
12   case, includes victims of Defendant's distribution, receipt, and possession of child
13   pornography through September 19, 2019. The United States and Defendant also
14   hereby stipulate and agree that the Court shall order full restitution, as appropriate, to
15   any entity, organization, insurance company, individual, and/or medical provider who
16 provided medical services and/or funds related to the treatment of identified victims.
17         The interest on this restitution amount should be waived. Neither the United
18   States nor Defendant may withdraw from the Plea Agreement based on the ultimate
19   amount of restitution that the Court orders.
20                b.     Payments
21         The United States and Defendant agree that if the Court imposes restitution, the
22   Court will set a restitution payment schedule based on Defendant's financial
23   circumstances. See 18 U.S.C. § 3664(f)(2), (3)(A). Defendant agrees to pay not less
24 than 10% of his net monthly income towards any restitution obligation.
25                c.     Treasury Offset Program and Collection
26         Defendant understands that the Treasury Offset Program ("TOP") collects
27   delinquent debts owed to federal agencies. If applicable, the TOP may take part or all
2 8 of Defendant's federal tax refund, federal retirement benefits, or other federal benefits

     Plea Agreement - 10
     Case 2:19-cr-00152-WFN         ECF No. 64   filed 06/10/20   PageID.138 Page 11 of 15




 1 and apply these monies to Defendant's restitution obligations. See 26 U.S.C.
 2   § 6402(d); 31 U.S.C. § 3720A; 31 U.S.C. § 3716.
 3          Defendant also understands the United States may, notwithstanding the Court-
 4   imposed payment schedule, pursue other avenues to ensure a restitution obligation is
 5 satisfied, including, but not limited to, garnishment of available funds, wages, or
 6   assets. See 18 U.S.C. §§ 3572, 3613, and 3664(m). Nothing in this acknowledgment
 7   shall be construed to limit Defendant's ability to assert any specifically identified
 8 exemptions as provided by law, except as set forth in this Plea Agreement.
 9                 d.     Notifications
10          Defendant agrees to notify the Court and the United States of any material
11   change in his economic circumstances (e.g., inheritances, monetary gifts, changed
12   employment, or income increases) that might affect his ability to pay restitution. See
13   18 U.S.C. § 3664(k). This obligation ceases when the restitution is paid-in-full.
14          Defendant agrees to notify the United States of any address change within 30
15   days of the change. See 18 U.S.C. § 3612(b)(F). This obligation ceases when the
16   restitution is paid-in-full.
17          15.    Judicial Forfeiture:
18          Defendant agrees to voluntarily forfeit and relinquish all right, title and interest
19   in the assets identified in the Superseding Information and listed herein, to the United
20   States, and hereby agrees to execute any and all forms and pleadings necessary to
21   effectuate such forfeiture of assets, including, but not limited to, the following:
22                 a. One LG, Model LGI\.1P260 - K20 Plus, Cellular Phone, I:tvIBI No.
23                      352130093556669;
24                 b. One LG Cellular Phone, model LM-Q710, IMEi No.
25                      351603100529870;and
26                 c. One ZTE Cellular Phone, Model 2981, IMEi No. 863461034496315.
27          Defendant stipulates that he is the sole owner of the assets identified herein and
28   that no one else has an interest in the assets.

     Plea Agreement - 11
     Case 2:19-cr-00152-WFN      ECF No. 64     filed 06/10/20   PageID.139 Page 12 of 15




 1         Defendant acknowledges that the assets listed above that Defendant is agreeing
 2 to forfeit are subject to forfeiture pursuant to 18 U.S.C. § 2253(a) and (b), as property
 3 used or intended to be used in any manner or part to commit or to facilitate the
 4 commission of the Receipt of Child Pornography charge alleged in Count One of the
 5 Superseding Information to which Defendant is pleading guilty. Defendant agrees to
 6 take all steps as requested by the United States to pass clear title to the assets to the
 7 United States, and to testify truthfully in any forfeiture proceeding.
 8         Defendant agrees to hold all law enforcement agents/officers, and the United
 9   States, its agents, and its employees harmless from any claims whatsoever arising in
10 connection with the seizure and forfeiture of any asset covered by this agreement.
11         Defendant waives further notice of any federal, state or local proceedings
12 involving the forfeiture of the seized assets he is agreeing to forfeit.
13         Defendant further agrees to waive all constitutional, equitable and statutory
14 challenges in any manner (including direct appeal, habeas corpus, or any other means)
15 to any forfeiture carried out in accordance with this Plea Agreement on any grounds,
16 including that the forfeiture constitutes an excessive fine or punishment. Defendant
17 knowingly and voluntarily waives Defendant's right to a jury trial on the forfeiture of
18 the assets. Defendant waives oral pronouncement of forfeiture at the time of
19 sentencing, and any defects that may pertain to the forfeiture.
20         16.    Additional Violations of Law Can Void Plea Agreement:
21         Defendant and the United States agree that the United States may at its option
22 and upon written notice to Defendant, withdraw from this Plea Agreement or modify
23   its recommendation for sentence if, prior to the imposition of sentence, Defendant is
24 charged or convicted of any criminal offense whatsoever or if Defendant tests positive
25   for any controlled substance.
26         17.    Waiver of Appeal Rights and Collateral Attack:
27         Defendant understands that he has a limited right to appeal or challenge the
28 conviction and sentence imposed by the Court. Acknowledging this, Defendant

     Plea Agreement - 12
     Case 2:19-cr-00152-WFN       ECF No. 64    filed 06/10/20   PageID.140 Page 13 of 15




 1 expressly waives the right to appeal the conviction, any sentence within the statutory
 2 maximum the Court imposes, and any order of restitution. Defendant further
 3 expressly waives the right to file any post-conviction motion attacking his conviction
 4   and sentence, including a motion pursuant to 28 U.S.C. § 2255, except one based upon
 5 ineffective assistance of counsel based on information not now known by Defendant
 6 and which, in the exercise of due diligence, could not be known by Defendant by the
 7 time the Court imposes sentence. Should Defendant successfully move to withdraw
 8 from this Plea Agreement or should Defendant's conviction on the Superseding
 9 Information be set aside, vacated, or reversed as a result of an appeal or upon a motion
10 pursuant to 28 U.S.C. § 2255, this Plea Agreement shall become null and void and the
11   United States may prosecute Defendant on all available charges involving or arising
12 from the conduct described above. Nothing in this Plea Agreement shall preclude the
13   United States from opposing any post-conviction motion for a reduction of sentence
14 or other attack upon the conviction or sentence, including, but not limited to,
15   proceedings pursuant to 28 U.S.C. § 2255 (writ of habeas corpus).
16         18.    Notice of Sex Offender Registration:
17         Defendant understands that, by pleading guilty, he will be required to register as
18   a sex offender upon his release from prison as a condition of supervised release,
19 pursuant to 18 U.S.C. § 3583(d). Defendant also understands that independent of
20   supervised release, he will be subject to federal and state sex offender registration
21   requirements, and that those requirements may apply throughout his life. Defendant
22   agrees that he shall keep his registration current, shall notify the state sex offender
23   registration agency or agencies of any changes to defendant's name, place of
24   residence, employment, or student status, or other relevant information. Defendant
25   shall comply with requirements to periodically verify in person his sex offender
26   registration information. Defendant understands that he will be subject to possible
27 federal and state penalties for failure to comply with any such sex offender
28 registration requirements. If he resides in Washington State following release from

     Plea Agreement - 13
     Case 2:19-cr-00152-WFN      ECF No. 64     filed 06/10/20   PageID.141 Page 14 of 15




 1 prison, he will be subject to the registration requirements ofRCW §9A.44.130.
 2 Defendant further understands that, under 18 U.S.C. §4042(c), notice will be provided
 3 to certain law enforcement agencies upon his release from confinement following
 4 conviction. As a condition of supervised release, defendant shall initially register with
 5 the state sex offender registration of the state of his release, and shall also register with
 6 the state sex offender agency in any state where defendant resides, is employed,
 7 works, or is a student, as directed by the Probation Officer. Defendant shall provide
 8 proof of registration to the Probation Officer within 72 hours of release from
 9 imprisonment.
10         19.    Integration Clause:
11         The United States and Defendant acknowledge that this document constitutes
12 the entire Plea Agreement between the United States and Defendant, and no other
13   promises, agreements, or conditions exist between the United States and Defendant
14 concerning the resolution of the case. This Plea Agreement is binding only upon the
15 United States Attorney's Office for the Eastern District of Washington, and cannot
16 bind other federal, state or local authorities. The United States and Defendant agree
17 that this agreement cannot be modified except in a writing that is signed by the United
18   States and Defendant.
19                                  Approvals and Signatures
20         Agreed and submitted on behalf of the United States Attorney's Office for the
21   Eastern District of Washington.
22 William D. Hyslop
23 United States Attorney

                                                            Io ) ~ ~oi,,o
      nn T. Wick                                          DateV
     Assistant U.S. Attorney
27
           I have read this Plea Agreement and have carefully reviewed and discussed
28
     every part of the agreement with my attorney. I understand and voluntarily enter into
     Plea Agreement - 14
     Case 2:19-cr-00152-WFN      ECF No. 64     filed 06/10/20   PageID.142 Page 15 of 15




 1 this Plea Agreement. Furthermore, I have consu lted w ith my attorney about my
 2   rights, I understand those rights, and I am satisfied with the representation of my
 3   attorney in this case. No other promises or inducements have been made to me, other
 4   than those contained in this Plea Agreement and no one has threatened or forced me in
 5   any way to enter into this Plea Agreement. I agree to plead g uil ty because I am guilty.

 6                                          '
 7

 8   Christopher Merrill
 9   Defendant

10         I have read the Plea A g reement and have discussed the contents of the
11   agreement with my client. The Plea Agreement accurately and completely sets fo11h
12   the entirety of the agreement between the parties. I concur in my client's decision to
13


: c[;i,t£
     plead guilty as set forth in the Plea Agreement. There is no legal reason why the
14
                                efendant': a guilty.
                                                of          C / ;•   ,/4 •
17   Colin Prince                                         D /te /
18   Attorney for Defendant

19
20
21
22
23
24
25
26
27
28

     Plea Agreement - 15
